Exhibit 10.2

 

LOGITECH INTERNATIONAL S.A.

 

2006 EMPLOYEE SHARE PURCHASE PLAN (NON-U.S.)

 

 

JUNE 15, 2006

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

1.

Purpose

1

2.

Administration

1

3.

Share Reserve

2

4.

Eligibility

2

5.

Offering Periods

2

6.

Participation in the Plan

3

7.

Purchase Price

3

8.

Payment of Purchase Price

4

9.

Insufficient Shares Available; Rights as a Shareholder

6

10.

Withdrawal from the Plan

6

11.

Termination of Employment

6

12.

Repayment of Payroll Deductions

7

13.

Adjustments upon Changes in Capitalization, Dissolution, Liquidation, Merger or
Asset Sale

7

14.

Non-Transferability

7

15.

Reports

8

16.

Plan Term

8

17.

Restriction on Issuance of Shares

8

18.

Legends

8

19.

Transfer Restrictions

8

20.

Shares Held by Nominee

 

21.

Termination or Amendment of the Plan

8

 

i

--------------------------------------------------------------------------------


 

LOGITECH INTERNATIONAL S.A.

 

2006 EMPLOYEE SHARE PURCHASE PLAN (NON-U.S.)

 

1.                                      Purpose.

 

The Logitech International S.A. 2006 Employee Share Purchase Plan (Non-U.S.)
(the “Plan”) is established to provide eligible employees of Logitech
International S.A. (the “Company”) and the other Participating Companies with an
opportunity to acquire a proprietary interest in the Company by the purchase of
the Company’s Shares (as defined below).  The Company does not intend that the
Plan qualify as an “employee stock purchase plan” under Section 423 of the U.S.
Internal Revenue Code of 1986, as amended.

 

An eligible employee of a Participating Company who participates in the Plan (a
“Participant”) may withdraw such Participant’s accumulated payroll deductions at
any time during an Offering Period (as defined below).  Accordingly, each
Participant is, in effect, granted an option pursuant to the Plan (a “Purchase
Right”), which may or may not be exercised at the end of an Offering Period.

 

The term “Participating Company” means (a) the Company and (b) each present or
future Subsidiary of the Company that has been designated by the Company as a
Participating Company for purposes of the Plan.  The Participating Companies are
listed in Exhibit A, as it may be revised from time to time by the Company.

 

The term “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

2.                                      Administration.

 

The Plan shall be administered by the Board of Directors of the Company (the
“Board”) and/or by one or more committees duly appointed by the Board having
such powers as shall be specified by the Board.  Any subsequent references to
the Board shall also mean each such committee if it has been appointed to the
extent of the authority delegated to such committee.  All questions of
interpretation of the Plan or of any Purchase Rights shall be determined by the
Board, and such determinations shall be final and binding upon all persons
having an interest in the Plan and/or any Purchase Right.  Subject to the
provisions of the Plan, the Board shall determine all of the relevant terms and
conditions of Purchase Rights granted pursuant to the Plan.  All expenses
incurred in connection with the administration of the Plan shall be paid by the
Company.

 

1

--------------------------------------------------------------------------------


 

3.                                      Share Reserve.

 

The maximum number of Shares that may be issued under the Plan shall be the
excess of (a) twenty one million (21,000,000)(1) over (b) the number of Shares
that have been issued under the Logitech International S.A. 1996 Employee Share
Purchase Plan (U.S.).  The term “Shares” shall refer to the Registered Shares of
the Company.  In the event that any Purchase Right for any reason expires or is
terminated or cancelled, the Shares allocable to the unexercised portion of such
Purchase Right may again be subjected to a Purchase Right.

 

4.                                      Eligibility.

 

Any employee of a Participating Company is eligible to participate in the Plan,
except as follows:

 

(a)           To the extent permitted by applicable law, an employee shall be
excluded from the Plan if his or her customary employment with the Participating
Company is twenty (20) hours or less per week or five (5) months or less per
calendar year; and

 

(b)           To the extent permitted by applicable law, the Board or its
designate may adopt any other eligibility rule, waiting period or exclusion with
respect to employees of the Company or any of its Subsidiaries, including,
without limitation, any eligibility rule, waiting period or exclusion with
respect to employees that do not consent, or withdraw their consent, to the
collection, processing, possession, use and transfer of their personal
information necessary for implementing, administering and managing the Plan and
calculating the cost of the Plan.

 

5.                                      Offering Periods and Maximum Offerings.

 

Except as otherwise set forth below, the Plan shall be implemented by sequential
offerings (individually an “Offering”) of six (6) months’ duration (an “Offering
Period”).  Offering Periods shall commence on each February 1 and August 1 and
end on each July 31 and January 31.  Notwithstanding the foregoing, the Board
may establish a different term for one (1) or more Offerings and/or different
commencing dates and/or ending dates for such Offerings.  The first day of an
Offering Period shall be the “Offering Date” for such Offering Period.  The last
day of an Offering Period shall be the “Purchase Date” for such Offering Period.

 

To the extent permitted by applicable law, and within the limitations of this
Plan, the Board may set a maximum number or value of Shares made available for
purchase under the Plan with respect to one or more Offering Periods, or any
sequential period of time spanning one or more Offering Periods, in one or more
specific countries, locations, areas, or Participating Companies (a “Maximum
Offering”).

 

--------------------------------------------------------------------------------

(1) This number was 6,000,000 at the time of Board approval and reflects a 2 for
1 stock split effective July 14, 2006, a 4,000,000 share increase approved by
the Board on June 17, 2008 and by the Company’s shareholders on September 10,
2008, and a 5,000,000 share increase approved by the Board on June 29, 2011 and
by the Company’s shareholders on September 7, 2011.

 

2

--------------------------------------------------------------------------------


 

6.                                      Participation in the Plan.

 

(a)           Initial Participation.  An eligible employee shall become a
Participant on the first Offering Date after satisfying the eligibility
requirements as provided in paragraph 4 above and delivering to the Company not
later than the close of business on the date seven (7) days prior to such
Offering Date (the “Subscription Date”) a subscription agreement indicating the
employee’s election to participate in the Plan and authorizing payroll
deductions.  An eligible employee who does not deliver a subscription agreement
to the Company on or before the Subscription Date shall not participate in the
Plan for that Offering Period or for any subsequent Offering Period, unless such
eligible employee subsequently enrolls in the Plan by complying with the
provisions of paragraph 4 above and by filing a subscription agreement with the
Company on or before the Subscription Date for such subsequent Offering Period. 
The Company may, from time to time, change the Subscription Date as deemed
advisable by the Company in its sole discretion for proper administration of the
Plan.

 

(b)           Continued Participation.  Participation in the Plan shall continue
until (i) the Participant ceases to be eligible as provided in paragraph 4
above, (ii) the Participant withdraws from the Plan pursuant to paragraph 10
below, or (iii) the Participant terminates employment as provided in paragraph
11 below.  At the end of an Offering Period, each Participant in such
terminating Offering Period shall automatically participate in the first
subsequent Offering Period according to the same elections contained in the
Participant’s subscription agreement effective for the Offering Period which has
just ended, provided such Participant is still eligible to participate in the
Plan as provided in paragraph 4 above and provided such Participant has not
elected to decrease the amount withheld from his or her Compensation to zero as
provided in paragraph 8(b) below.  However, a Participant may file a
subscription agreement with respect to such subsequent Offering Period if the
Participant desires to change any of the Participant’s elections contained in
the Participant’s then effective subscription agreement.

 

7.                                      Purchase Price.

 

The purchase price at which Shares may be acquired at the end of an Offering
pursuant to the exercise of all or any portion of a Purchase Right granted under
the Plan (the “Offering Exercise Price”) shall be set by the Board; provided,
however, that the Offering Exercise Price shall not be less than eighty-five
percent (85%) of the lesser of (a) the fair market value of the Shares on the
Offering Date or (b) the fair market value of the Shares on the Purchase Date. 
Unless otherwise provided by the Board prior to the commencement of an Offering
Period, the Offering Exercise Price shall be eighty-five percent (85%) of the
lesser of (a) the fair market value of the Shares on the Offering Date or
(b) the fair market value of the Shares on the Purchase Date.  For purposes of
the Plan, the fair market value of Shares on the Offering Date or the Purchase
Date shall be determined with reference to the last quoted price on the day of
determination, on the SIX Swiss Exchange or on The NASDAQ Stock Market, as
applicable.   If an Offering Date or Purchase Date is not a trading day on the
applicable securities market, then the fair market value of Shares shall be
determined with reference to the last quoted price on the last trading day
preceding such Offering Date or Purchase Date.  In the absence of any quotation
on the SIX Swiss Exchange or The NASDAQ Stock Market, the fair market value of
Shares shall be determined in good faith by the Board for the date of
determination.  The

 

3

--------------------------------------------------------------------------------


 

Board from time to time may use an exchange ratio of its choosing to determine
the fair market value of Shares in a currency other than Swiss francs or U.S.
dollars.

 

8.                                      Payment of Purchase Price.

 

(a)           Withholding or Other Payment Means.  Shares that are acquired
pursuant to the exercise of all or any portion of a Purchase Right for a given
Offering Period may be paid for by means of payroll deductions from the
Participant’s Compensation accumulated during the Offering Period, or by such
other means as the Board may designate with respect to one or more specific
countries, locations, areas, or Participating Companies. For purposes of the
Plan, a Participant’s “Compensation” with respect to an Offering shall include
all the amounts paid in cash and includable as “wages” subject to tax under the
income tax laws of the Participant’s jurisdiction of residence; provided,
however, that each Participant may make an election in his or her subscription
agreement (prior to the beginning of the applicable Offering) to exclude
commissions, bonuses and overtime from the definition of “Compensation.” 
Accordingly, “Compensation” may include, without limitation, base salaries,
commissions, bonuses and overtime or may include only base salaries. 
“Compensation” shall not include reimbursements of expenses, allowances, or any
amount deemed received without the actual transfer of cash or any amounts
directly or indirectly paid pursuant to the Plan or any other share purchase or
share option plan.  The amount of Compensation to be withheld from a
Participant’s Compensation during each pay period shall be determined by the
Participant’s subscription agreement.

 

(b)           Election to Decrease Withholding.  During an Offering Period, a
Participant may elect to decrease the amount withheld from his or her
Compensation by filing an amended subscription agreement with the Company on or
before the Change Notice Date.  The “Change Notice Date” shall initially be the
date fifteen (15) days prior to the end of the first pay period for which such
election is to be effective; provided, however, that the Company may, from time
to time, change such Change Notice Date.  Further, during an Offering Period, a
Participant may elect to decrease the amount withheld from his or her
Compensation to zero, and the procedures and deadline noted herein will also
apply.  In this case, (i) any payroll deductions that have been credited to the
Participant’s account (as described in paragraph 8(e) below) will be used to
purchase Shares on the Participant’s behalf (as described in paragraph
8(g) below), and (ii) the Participant must deliver a new subscription agreement
to Company in accordance with the procedures described in paragraph 6(a) above
in order to participate in any subsequent Offering Period.  A Participant may
not elect to increase the amount withheld from the Participant’s Compensation
during an Offering Period.

 

(c)           Limitations on Payroll Withholding.  The amount of payroll
withholding with respect to the Plan for any Participant during any pay period
shall be at least one percent (1%) but shall not exceed ten percent (10%) of the
Participant’s Compensation for such pay period.  Amounts shall be withheld in
whole percentages only.

 

(d)           Payroll Withholding.  Payroll deductions shall commence on the
first payday following the Offering Date and shall continue to the latest
practicable day of the Offering Period, as determined by each Participating
Company’s local human resources department (the “Latest Practicable Date”),
unless sooner altered or terminated as provided in the Plan.

 

4

--------------------------------------------------------------------------------


 

(e)           Participant Accounts.  Individual accounts shall be maintained for
each Participant.  All payroll deductions from a Participant’s Compensation
shall be credited to such account and shall be deposited with the general funds
of the Company.  All payroll deductions received or held by the Company may be
used by the Company for any corporate purpose, subject to applicable law.

 

(f)            No Interest Paid.  Interest shall not be paid on sums withheld
from a Participant’s Compensation, subject to applicable law.

 

(g)           Exercise of Purchase Right.  On the Purchase Date of each Offering
Period, each Participant who has not withdrawn from the Offering or whose
participation in the Offering has not terminated on or before such Purchase Date
shall automatically acquire pursuant to the exercise of the Participant’s
Purchase Right the number of whole Shares arrived at by dividing the total
amount of the Participant’s accumulated payroll deductions for the Offering
Period by the Offering Exercise Price.  The foregoing notwithstanding, no
Participant shall purchase more than 25,000 Shares with respect to any Offering
Period.  No Shares shall be purchased on behalf of a Participant whose
participation in the Offering or the Plan has terminated on or before the date
of such exercise.

 

(h)           Return of Cash Balance.  The Company may provide that any cash
balance remaining in the Participant’s account that is attributable to a
fractional share shall be retained by the Company and applied to the
Participant’s account for the next Offering, provided that such balance shall,
upon the written request of the Participant, be refunded to the Participant as
soon as practical after the last day of the Offering Period.

 

(i)            Withholding.  At the time the Purchase Right is exercised, in
whole or in part, or at the time some or all of the Shares are disposed of, the
Participant shall comply with and make adequate provision for the tax
withholding obligations of the Company, if any, which arise under applicable tax
laws upon exercise of the Purchase Right and/or upon disposition of the Shares. 
The Company may, but shall not be obligated to, withhold from the Participant’s
Compensation the amount necessary to meet such withholding obligations.

 

(j)            Company-Established Procedures.  The Company may, from time to
time, establish or change (i) a minimum required withholding amount for
participation in any Offering, (ii) limitations on the frequency and/or number
of changes in the amount withheld during an Offering, (iii) an exchange ratio
applicable to amounts withheld in a currency other than Swiss francs or U.S.
dollars, (iv) procedures for the delivery of subscription agreements or
instruments, including by electronic or online means or methods, (v) payroll
withholding in excess of or less than the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of
subscription agreements, (vi) the date(s) and manner by which the fair market
value of the Shares is determined for purposes of the administration of the
Plan, and/or (vi) such other limitations or procedures as are deemed advisable
by the Company in its sole discretion, if they are consistent with the Plan.

 

(k)           Expiration of Purchase Right.  Any portion of a Participant’s
Purchase Right remaining unexercised after the end of the Offering Period to
which such Purchase Right relates shall expire immediately upon the end of such
Offering Period.

 

5

--------------------------------------------------------------------------------


 

9.                                      Insufficient Shares Available; Rights as
a Shareholder.

 

(a)           Allocation of Shares.  In the event the number of Shares that
might be purchased by all Participants in the Plan exceeds the number of Shares
available in the Plan, the Company shall make a pro rata allocation of the
remaining Shares in as uniform a manner as shall be practicable and as the
Company shall determine to be equitable.  In the event the number or value of
Shares which might be purchased by all Participants in the countries, locations,
areas or Participating Companies subject to a Maximum Offering exceeds the
number or value of Shares of the Maximum Offering, the Company shall make a pro
rata allocation of the Shares among such Participants in as uniform a manner as
shall be practicable and as the Company shall determine to be equitable.

 

(b)           Rights as a Shareholder and Employee.  Except as set forth herein,
a Participant shall have no rights as a shareholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of a
certificate or certificates in the Participant’s name pursuant to the exercise
of the Participant’s Purchase Right.  No adjustment shall be made for cash
dividends or distributions or other rights for which the record date is prior to
the Exercise Date.  Nothing herein shall confer upon a Participant any right to
continue in the employ of a Participating Company or interfere in any way with
any right of a Participating Company to terminate the Participant’s employment
at any time.

 

10.                               Withdrawal from the Plan.

 

A Participant may withdraw from the Plan by signing a written notice of
withdrawal on a form provided by the Company for such purpose and delivering
such notice to the Company.  In the event a Participant voluntarily elects to
withdraw from the Plan, the Participant may not resume participation in the Plan
during the same Offering Period but may participate in any subsequent Offering
under the Plan by again satisfying the requirements of paragraph 6 above.  The
Company may impose, from time to time, a requirement that the notice of
withdrawal be on file with the Company for a reasonable period prior to the
effectiveness of the Participant’s withdrawal from the Plan.

 

11.                               Termination of Employment.

 

Termination of a Participant’s employment with the Participating Companies for
any reason, including the failure of a Participant to remain an employee
eligible to participate in the Plan, prior to the Latest Practicable Date shall
terminate the Participant’s participation in the Plan and shall be treated as a
withdrawal from the Plan.  A Participant whose participation has been so
terminated may again become eligible to participate in the Plan by again
satisfying the requirements of paragraphs 4 and 6 above.  For purposes of the
Plan, the employment relationship shall be treated as continuing intact
(a) while the individual is on sick leave or other leave of absence approved by
a Participating Company in writing or (b) upon a transfer between locations of a
Participating Company or from one Participating Company to another.

 

In the case of a leave of absence approved by a Participating Company in
writing, the employment relationship shall be treated as terminated on the
latest of (a) the 120th day of such leave of absence, (b) the earliest date when
employment may be considered terminated under applicable law or (c) the earliest
date when employment may be considered terminated

 

6

--------------------------------------------------------------------------------


 

under a contract with the employee or, absent a contract, under the
Participating Company’s leave of absence policy.

 

12.                               Repayment of Payroll Deductions.

 

In the event a Participant’s interest in the Plan or any Offering therein is
terminated for any reason, the balance held in the Participant’s account shall
be returned as soon as practical after such termination to the Participant (or,
in the case of the Participant’s death, to the Participant’s legal
representative) and all of the Participant’s rights under the Plan shall
terminate.  Such account balance may not be applied to any other Offering under
the Plan.  No interest shall be paid on sums returned to a Participant pursuant
to this paragraph 12.

 

13.                               Adjustments upon Changes in Capitalization,
Dissolution, Liquidation, Merger or Asset Sale.

 

(a)           Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, the number of Shares available for issuance under
the Plan, as well as the price per Share and the number of Shares covered by
each option under the Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Shares, or any other increase or decrease
in the number of Shares effected without receipt of full consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of full
consideration.”  Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive.  Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares subject to an option.

 

(b)           Merger, Asset Sale or Liquidation.  Any other provision of the
Plan notwithstanding, immediately prior to the effective time of a Corporate
Reorganization, the Offering Period then in progress shall terminate and Shares
shall be purchased pursuant to Section 8, unless the Plan is continued or
assumed by the surviving corporation or its parent corporation.  The Plan shall
in no event be construed to restrict in any way the Company’s right to undertake
a dissolution, liquidation, merger, consolidation or other reorganization. 
“Corporate Reorganization” shall mean (i) the consummation of a merger or
consolidation of the Company with or into another entity or any other corporate
reorganization, (ii) the sale, transfer or other disposition of all or
substantially all of the Company’s assets or (iii) the complete liquidation or
dissolution of the Company.

 

14.                               Non-Transferability.

 

A Purchase Right may not be transferred in any manner otherwise than by will or
the laws of descent and distribution and shall be exercisable during the
lifetime of the Participant only by the Participant.

 

7

--------------------------------------------------------------------------------


 

15.                               Reports.

 

Each Participant who exercised all or part of the Participant’s Purchase Right
for an Offering Period shall receive as soon as practical after the last day of
such Offering Period a report of such Participant’s account setting forth the
total payroll deductions accumulated, the number of Shares purchased and the
remaining cash balance to be refunded or retained in the Participant’s account
pursuant to paragraph 8(h) above, if any.

 

16.                               Plan Term.

 

This Plan was adopted by the Board on, and is effective, June 15, 2006, and
shall continue until the earlier of (i) the date the Plan is terminated by the
Board or (ii) the date all of the Shares reserved for issuance under the Plan
have been issued.

 

17.                               Restriction on Issuance of Shares.

 

Notwithstanding any other provision of the Plan to the contrary, any Purchase
Right granted pursuant to the Plan shall be subject to obtaining all necessary
governmental approvals and/or qualifications of the issuance of the Purchase
Right.  The issuance of Shares pursuant to a Purchase Right shall be subject to
compliance with all applicable requirements of applicable law with respect to
such securities.  The Purchase Right may not be exercised if the issuance of
Shares upon such exercise would constitute a violation of any applicable
securities laws or other law or regulations.  As a condition to the exercise of
the Purchase Right, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

 

18.                               Legends.

 

The Company may at any time place legends or other identifying symbols
referencing any applicable securities law restrictions and any provision
convenient in the administration of the Plan on any or all of the certificates
representing Shares issued under the Plan.  The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to a Purchase Right in the possession of
the Participant in order to effectuate the provisions of this paragraph.

 

19.                               Transfer Restrictions.

 

The Company, in its sole and absolute discretion, may impose such restrictions
on the transferability of the Shares purchasable upon the exercise of a Purchase
Right as it deems appropriate, and any such restriction shall be set forth in
the respective subscription agreement and may be referred to on the certificate
or certificates evidencing such Shares.

 

20.                               Termination or Amendment of the Plan.

 

The Board, including any duly appointed committee of the Board, may terminate or
amend the Plan at any time; provided, however, that (a) such termination shall
not affect Purchase Rights previously granted under the Plan except as permitted
by the Plan and (b) no

 

8

--------------------------------------------------------------------------------


 

amendment may adversely affect a Purchase Right previously granted under the
Plan (except to the extent permitted by the Plan).

 

IN WITNESS WHEREOF, the undersigned President and Chief Executive Officer of the
Company certifies that the foregoing Logitech International S.A. 2006 Employee
Share Purchase Plan (Non-U.S.) was duly adopted by the Board of Directors of the
Company on the 15th day of June, 2006 and amended from time to time thereafter.

 

 

“Guerrino De Luca”

 

Acting President and CEO

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Participating Companies

 

All present and future Subsidiaries of Logitech International S.A. other than
any Subsidiary incorporated in the United States of America, China or Russia.

 

10

--------------------------------------------------------------------------------